Citation Nr: 0506007	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-33 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
September 1941 to August 1942, and was a prisoner of war 
(POW) from April 1942 to August 1942.  He had Recognized 
Guerilla Service from May 1945 to October 1945 and Regular 
Philippine Army service from October 1945 to February 1946.  
The appellant is the veteran's spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for cause of death.  The RO originally denied the claim of 
service connection for cause of death on the basis that it 
was not well grounded in July 1995.  In October 2001, 
however, the RO notified the appellant that the claim would 
be reviewed again under the Veterans Claims Assistance Act of 
2000.

After this case was certified to the Board on appeal, 
correspondence in the record was translated from Spanish to 
English and returned to the Board.  As this evidence was 
previously reviewed by the RO, it is properly before the 
Board.


FINDINGS OF FACT

1.  The record shows the veteran was a POW from April 1942 to 
August 1942.

2.  The veteran died in June 1995.  The cause of death listed 
was cardioresporatory arrest due to chronic obstructive lung 
disease and pulmonary tuberculosis.

3.  The disabilities that caused the veteran's death were not 
shown to be present until many years after his separation 
from service.

4.  At the time of the veteran's death, he was service 
connected for gastric and duodenal ulcer.

5.  The medical evidence of record does not show that any 
service-connected disability is related to the veteran's 
cause of death.


CONCLUSION OF LAW

The veteran's cause of death was not incurred in or 
aggravated by service, nor may it be presumed to have been 
caused by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

In this case, the agency of original jurisdiction notified 
the appellant of the information and evidence necessary to 
substantiate the claim and the respective responsibilities of 
each party for obtaining and submitting evidence.  This was 
accomplished by way of an October 2001 VA letter, which is 
prior to the September 2002 rating decision.  The RO notified 
the appellant again in November 2003.

The RO notified the appellant of the responsibilities of the 
VA and the appellant in developing the record.  Specifically, 
the RO notified the appellant that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  The RO notified the appellant of her responsibility 
to respond in a timely manner to the VA's requests for 
specific information and to provide a properly executed 
release so that VA could request the records for her.  The RO 
also requested the appellant to advise VA if there was any 
other information or evidence she considered relevant to her 
claim of service connection for cause of death, so that VA 
could help by getting that evidence.  

The RO notified the appellant why she was not entitled to 
service connection for cause of death in the September 2002 
rating decision, the September 2003 statement of the case, 
and the February 2004 supplemental statement of the case.  
The RO notified the appellant of the laws and regulations 
pertaining to service connection and provided a detailed 
explanation why service connection for cause of death was not 
warranted under the applicable laws and regulations based on 
the evidence provided.

Upon a review of the claims folder, the Board finds that the 
appellant was notified of the evidence and information 
necessary to substantiate her claim for service connection; 
was notified of the respective responsibilities of VA and 
herself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence she had to the RO.  Thus, the Board concludes that 
the duty to notify the appellant has been satisfied under 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159.

II.  Duty to Assist

VA also must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records; September 1960 translated correspondence; a March 
1985 statement from a private physician; VA clinical records 
dated from February 1985 to August 1985; a May 1991 private 
x-ray examination report; an August 1994 private medical 
statement; and a February 2000 private medical certificate.  
The Board notes that the appellant notified VA of additional 
private treatment records dated from 1991 to 1993 for heart 
disease, which are not of record.  In January 2002, VA 
requested the records from the identified physician and also 
notified the appellant of the request and the appellant's 
ultimate responsibility to ensure VA obtained the records.  
VA contacted the private physician and the appellant again in 
May 2002 and June 2002 notifying them of the same request for 
records and the need to respond in a timely manner.  Based on 
these efforts, the Board finds that the RO has made 
reasonable efforts to assist the appellant in obtaining 
evidence.  Moreover, there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

As discussed below, there is no probative evidence that the 
cause of the veteran's death was incurred in or aggravated by 
service.  Under these circumstances, the VCAA's duty to 
assist doctrine does not require a medical examination.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide a medical examination absent a showing of 
a causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue of service 
connection is required to comply with the duty to assist 
under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 
3.159.




Analysis

The appellant filed a claim of service connection for cause 
of the veteran's death.  She stated in December 2001 that the 
evidence showed her husband was a POW and was treated in May 
1991 for heart disease.  She thus contended that heart 
disease substantially and materially contributed to his 
untimely death.  In her May 2003 notice of disagreement, she 
stated that she remembers after her husband's discharge in 
March 1946, he began to show signs of lung ailment manifested 
by frequent coughing, loss of appetite, and other signs of 
illness.  She recalled that her husband told her stories of 
the war like sharing common food, drinks, and cigarettes with 
comrades, and attending to the sick and wounded.  She 
indicated that since his service, his lung ailment has 
dragged on for years on and off depending on the medication 
and that he had to stop working as a carpenter and rely on 
his family.  She also stated that his ailment worsened when 
the veteran visited the United States and contracted 
pneumonia.  On the November 2003 VA Form 9, the appellant 
stated that the veteran was treated for signs of lung 
ailments immediately after service, but the medical records 
could not be obtained because the doctors had since died.  In 
sum, the appellant contends that the veteran's cause of death 
is related to his service and that as the veteran's surviving 
spouse, she is entitled to compensation.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including active 
tuberculosis, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 
 
If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or 
more at any time after discharge or release from active 
military, naval, or air service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of presumptive diseases in the law 
does not include cardioresporatory arrest, chronic 
obstructive lung disease, or pulmonary tuberculosis. 38 
U.S.C.A. §§ 1110, 1112(b), 1113; 38 C.F.R. §§ 3.1(y), 
3.307(a)(5), 3.309(c).

The service medical records show the veteran's lungs and 
cardiovascular system were reported as normal in 1945.

A September 1960 translated statement shows complaints 
related to the nose and chest.  It is not apparent who made 
the statement.

A March 1985 written statement from a private doctor 
indicates that he had treated the veteran since November 1984 
for chest pains, loss of appetite, and chronic cough.  The 
doctor found diminished breath sounds on both lung fields 
with crepitant rales at both apex.  The impression was 
pulmonary tuberculosis.

A July 1985 VA chest x-ray examination report shows an 
impression of arteriosclerosis, thoracic aorta, and otherwise 
negative chest.

On an August 1985 VA clinical record, the veteran stated that 
he had chest pains and difficulty breathing since service in 
1942.  Another August 1985 VA clinical record shows 
complaints of dyspnea.

A May 1991 private chest x-ray examination report shows an 
impression of minimal fibrotic pulmonary tuberculosis, left 
upper lobe, pulmonary emphysema, and atheromatous aorta.  

A private doctor submitted a note stating that he treated the 
veteran for bronchial asthma in August 1994.

On a February 2000 private medical certification, a private 
doctor indicated that he treated the veteran in June 1995 for 
chronic obstructive lung disease, pulmonary tuberculosis, 
ischemic heart disease, and peptic ulcer disease.

The death certificate indicates that the veteran died in June 
1995 from cardiorespiratory arrest due to chronic obstructive 
lung disease and pulmonary tuberculosis.  

Upon review of the record, the Board finds that the evidence 
does not show that any service connected disability caused or 
substantially contributed to the veteran's cause of death.

A November 1994 rating decision shows that the RO granted 
service connection for gastric and duodenal ulcer.  These 
disabilities, however, were not shown to be related to the 
cause of the veteran's death. 

In addition, the cause of death was not shown to be related 
to service.  Although the veteran complained that he had 
chest pains and shortness of breath since service in 1942, 
the veteran's lungs and cardiovascular system were reported 
as normal in service in 1945.  Moreover, the first reports of 
pulmonary tuberculosis and chronic obstructive lung disease 
were not until March 1985 and June 1995, respectively, which 
are many years after service.  There also is no other 
evidence relating the veteran's cause of death to service.  
Although the veteran was a POW, none of the presumptively 
service connected diseases listed in 38 C.F.R. § 3.309(c) was 
found to be causally related to the veteran's cause of death.

Although the appellant asserts the cause of the veteran's 
death is related to service, as a lay witness, she is not 
qualified to offer such medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159 (a)(2).  
Thus, while the Board has considered the veteran's lay 
assertions, they do not outweigh the medical evidence of 
record, which shows that the veteran's cause of death is not 
related to service.  

In sum, the Board finds that the preponderance of the 
evidence shows that the veteran's cause of death is not 
related to service.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine, but it does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for cause of death is 
denied.




	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


